Citation Nr: 1819204	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-32 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, currently rated as 10 percent disabling prior to December 2, 2015, and 40 percent disabling thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1998 to May 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2015, the Board remanded the Veteran's claims for further development.  The Board finds there has been substantial compliance with its June 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) 

In February 2017, the Veteran separately applied for service connection for radiculopathy secondary to his back disability.  In a May 2017 rating decision, the RO granted service connection for radiculopathy of the right lower extremity and assigned a 20 percent rating, effective February 6, 2017.  The RO also denied service connection for radiculopathy of the left lower extremity.  The Veteran did not appeal the rating for the radiculopathy of the right lower extremity or the denial for radiculopathy for the left lower extremity.  As such, the only issues on appeal are listed on the cover page of this decision.  


FINDINGS OF FACT

1.  Prior to July 23, 2015, the evidence is at least in relative equipoise as to whether the degree of impairment associated with the Veteran's low back strain more nearly approximates forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, on account of additional functional impairment due to pain.

2.  From July 24, 2015, the Veteran's spine was manifested by forward flexion of the thoracolumbar spine to 15 degrees, but without ankylosis.  

3.  The Veteran's service connected conditions do not preclude him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for lumbar strain prior to July 24, 2015, are met.  38 U.S.C. § 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, 4.71(a) Diagnostic Code 5237 (2017).

2.  The criteria for a 40 percent rating, but no higher, for a lumbar strain, from July 24, 2015, are met.  38 U.S.C. § 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, 4.71(a) Diagnostic Code 5237 (2017).

3.  The criteria for entitlement to a TDIU, have not been met.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist
	
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Ratings 

A.  Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

B. Lumbar Spine 

Lumbar spine disabilities are rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A note following the schedule criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2017).  Diagnostic Codes 5235-5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this rating schedule states that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  

In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Intervertebral disc syndrome is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  
For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one weeks but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or peri-articular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The Veteran is in receipt of a 10 percent evaluation prior to December 2, 2015, and a 40 percent evaluation thereafter for his lumbar strain.  

Turning to the facts of this case, in September 2011, the Veteran filed a claim for increased evaluation for his spine.  

A statement from Veteran's employer dated November 2011, acknowledges that the Veteran had informed the employer that he was late at times due to his back pain.  

A statement from A. P., was received in December 2011, relaying that the Veteran was hard-working, and that he had to be accompanied to the VA hospital because he was unable to drive due to the pain.  

The Veteran underwent an examination December 5, 2011.  He reported experiencing a sharp pain in his lower back, which when severe, would radiate into the scrotum.  Long periods sitting, lifting, bending and driving will exacerbate his condition.  He denied flare-ups.  Range of motion testing revealed flexion to 75 degrees, with evidence of painful motion at 40 degrees, extension to 15 degrees with evidence of pain at 0 degrees, right lateral flexion to 20 degrees with pain at 0 degrees, left lateral flexion to 25 degrees, with pain at 0 degrees, right and left lateral rotation to 5 degrees with pain at 0 degrees.  He does not have additional limitation in range of motion following repetitive-use testing.  Functional loss was described as less movement than normal, pain on movement, and interference with sitting, standing and/or weight bearing.  He had paraspinous musculature without palpable spasm.  He did not have guarding or muscle spasm of the spine.  Sensation to light touch testing was normal, straight leg raising was negative, and he did not have any signs or symptoms due to radiculopathy.  The impact on his ability to work was identified as being that he had to take 8 days off from work in the prior 12 months due to his spine condition.    

A treatment note from May 2013, indicates the Veteran was working as a Help Desk Analyst, and had been advised to stretch frequently throughout the day to help alleviate pain.  

Private treatment records from Shippy Chiropractic, indicate the Veteran received treatment in 2013 and 2014.  

In April 2015, statements were received from A. P., and J.M., reporting that the Veteran frequently complained of back pain.  

In a July 2015 statement from the Veteran, he reported being employed as an IT operations analyst with the Federal Reserve Bank of New York, and working 40 hours per week.  

On July 24, 2015, the Veteran was afforded a VA examination.  He reported flare-ups of pain.  Range of motion testing revealed flexion to 15 degrees, with pain at 10 degrees, extension to 15 degrees, with pain at 10 degrees, right lateral flexion to 20 degrees, with pain at 15 degrees, left lateral flexion to 0 degrees with pain, and right and left lateral rotation to 0 degrees with pain.  He was not able to perform repetitive-use testing with three repetitions because of pain.  Functional loss was identified as pain on movement.  He had localized tenderness or pain to palpation at the midline lumbar area.  He had no guarding or muscle spasm of the back.  Sensory examination results were normal, and there was no evidence of radiculopathy.  He reported flare-ups of pain that occur once every two months, that last one week to one week in a half, and result in him being unable to participate in activities of daily living.  The impact on his ability to work was identified as the Veteran needs to be provided with a good chair and back brace, and given the opportunity to get up to alleviate pain.  He did not have IVDS.   

Treatment records from Dr. J. C., were received.  In October 2015, he presented with back pain.  He reported the chiropractic treatments help him.  He was not taking pain medication because he felt medication did not help.  He was working as IT analyst.  

The Veteran was afforded a VA examination in December 2015.  He reported low back pain radiating to the scrotum and upper thigh.  He stated nothing makes the low back better including lying down.  He denied flare-ups of the spine.  Functional loss was described as difficulty dressing, and limited walking ability.  Range of motion testing revealed flexion to 10 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 5 degrees, and right and left lateral rotation to 10 degrees.  The range of motion contributes to functional loss, resulting in difficulty with any tasks requiring bending.  He had pain with all range motion testing.  There was evidence of pain with weight bearing.  There was no evidence of tenderness or pain on palpation with the joints or associated soft tissue of the thoracolumbar spine.  He was not examined immediately after repetitive use, and the examination was found neither medically consistent or inconsistent with his statements describing functional loss with repetitive use over time.  Pain was found to cause functional loss, however the loss in terms of range could not be described because the Veteran was not observed following repeated use over a period of time.  He did not have guarding or muscle spasms.  Sensory examination was normal, straight leg raising test was negative bilaterally, and there were no signs of radiculopathy.  The Veteran did not have ankylosis of the spine, or IVDS.  He was employed in IT work, and noted that he occasionally had to lift 100 pound servers with assistance.  Scrotal pain was noted as being a symptom with lower lumbar facet joint syndrome.  There were no signs or symptoms of radiculopathy.  The examiner indicated that the Veteran's morbid obesity was significantly contributing to his symptoms.  

The Veteran was afforded a VA examination in May 2017.  He was diagnosed with lumbosacral strain, and degenerative arthritis of the spine.  He denied flare-ups of the spine.  As for functional loss, he reported pain is increased with prolonged standing, sitting and walking, and with bending and lifting.  Range of motion testing revealed forward flexion to 25 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 15 degrees.  The range of motion contributed to functional loss in that he is unable to bend and lift.  Pain was noted in each range of motion.  There was objective evidence of bilateral lumbar muscular tenderness.  There was no additional loss of function or range of motion after three repetitions.  He was not examined immediately after repetitive use over time, and the examiner concluded the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time, because the Veteran was not experiencing a flare-up, and he was not evaluated after repeated use.  

He had muscle spasms and guarding that result in abnormal gait or abnormal spinal contour.  Sensory examination was normal, with the exception of decreased sensation to light touch of the right lower leg and right foot/toes (L4/L5/S1).  Straight leg raising test results revealed positive right leg results, and negative left leg results.  The Veteran was found to have right lower extremity radiculopathy.  The symptoms were mild with regard to constant pain and numbness, and moderate with regard to intermittent pain and paresthesias and/or dysesthesias.  There was no radiculopathy in the left lower extremity.  There was no ankylosis of the spine.  

The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems/pathologic reflexes.  The Veteran did not have intervertebral disc syndrome.  He did not use any assistive devices as a normal mode of locomotion.  The functional impact was explained as he is unable to engage in prolonged standing, walking, and repetitive bending and lifting.  With regard to Correia criteria, passive range of motion testing, and weight bearing testing, could not be performed, and it was noted the spine is an unpaired joint.  

Accordingly, the Board finds that prior to July 24, 2015, the Veteran meets the criteria for a 20 percent rating, but no higher. 

As documented above, prior to December 2, 2015, the record shows that the Veteran's flexion on exam was found to be, at worst, to 75 degrees, with evidence of painful motion at 40 degrees.  Although the Veteran's limitations of thoracolumbar motion, in degrees, were not to a level to warrant a 20 percent rating, the examiner did detect pain at 40 degrees, as well as in all planes of motion.  Additionally the Veteran's joint function of the thoracolumbar spine was limited and less than normal range, due to pain having a functional impact.  Accordingly, the Board finds that with consideration of the Veteran's complaints of back pain as well as the functional limitations that have been described after he engages in daily activities, his lumbar strain would presumably account for some additional functional impairment on daily, repeated use of his back.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the additional limitation of motion in the context of forward flexion, which was limited to 75 degrees, with pain at 40 degrees, would nearly approximate limitation of forward flexion within the range of 30 to 60 degrees.  Accordingly, a 20 percent rating for the Veteran low back strain is warranted for the period prior to July 24, 2015.

At no time prior to July 24, 2015, did the Veteran have forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine for a 40 percent rating.  At no time during the pendency of this claim has there been evidence to suggest that the Veteran suffers from unfavorable ankylosis of the entire thoracolumbar spine, for a 100 percent rating.

The Board finds that from July 24, 2015, the criteria for a 40 percent rating, and no higher, for the service-connected lumbar strain have been met.  During his July 24, 2015, examination, the Veteran presented with increased symptoms of back pain, and the lowest flexion on exam was found to be 15 degrees (with pain), with no findings of ankylosis.  This is consistent with a 40 percent rating.

The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position).  Given the motion found by the VA examiners, and VA medical providers, the Board finds that that the Veteran does not have ankylosis of the thoracolumbar spine.  As such, an evaluation in excess of 40 percent is not warranted.  Therefore, resolving all reasonable doubt in the Veteran's favor, a 40 percent rating, but no higher, for the Veteran's lumbar strain is warranted for the period beginning July 24, 2015.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca, supra.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  As the July 2015 examination demonstrated, the Veteran had pain with forward flexion at 15 degrees, in December 2015 he had pain with flexion at 10 degrees, and in May 2017 pain with flexion at 15 degrees.  These painful motions were considered in conjunction with assigning the 40 percent rating from July 24, 2015.
 
To be entitled to the next higher evaluation of 50 percent, there must be ankylosis of the entire thoracolumbar spine.  Even with the limitations put on the Veteran's spine as evidenced by the decreased ability to perform normal working movements of the body, there is no evidence of ankylosis, and therefore the next higher evaluation is not warranted. 

Higher evaluations are also available for intervertebral disc syndrome.  According to the VAMC records and the VA examinations, the Veteran does not suffer from intervertebral disc syndrome, nor does he have any periods of doctor prescribed bed rest.  As such, rating him under Diagnostic Code 5243 for IVDS is not appropriate.  

Accordingly, resolving all doubt in the Veteran's favor, the Board finds that a 20 percent rating, but no higher, is warranted prior to July 24, 2015; and that a 40 percent rating, but no higher, is warranted from July 24, 2015.

Note (1) of 38 C.F.R. § 4.71a also instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  As noted in the Introduction, a separate evaluation for right lower extremity radiculopathy was granted, effective in February 2017.  Prior to that time, the Veteran was not shown to have radiculopathy in the right lower extremity, and at no time during the appeal period was he shown to have neurological impairment in the left lower extremity.  At the December 2011 examination, July 2015 examination, and December 2015 examination, all sensory examination findings were normal, and there was no evidence of radiculopathy.  As such, a separate evaluation for neurological impairment, aside from the right lower extremity radiculopathy, is not warranted.  

The Board finds the Veteran is competent to report on symptoms, and his friends are competent to report on their observations of the Veteran's symptoms.  This competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the actual nature of his disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Based on the above, the Board finds that a rating of 20 percent, but no higher, is warranted prior to July 24, 2015, and that a rating of 40 percent, but no higher, is warranted thereafter.  The above evidence demonstrates none of the limitation of motion requirements or other types of impairment that are necessary to warrant a higher rating at any point as listed in the rating criteria, above, even when taking into consideration factors such as functional impairment due to pain, fatigue, weakness, and incoordination.  

III.  Entitlement to a TDIU 

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater.  Id. 

Although the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a). 

In determining whether a Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities, nor his advancing age may be considered.  

The Veteran is in receipt of service connection for lumbar strain with a 10 percent rating from June 1, 2006, a 20 percent rating from December 5, 2011, and a 40 percent rating from July 24, 2015; right lower extremity radiculopathy with a 20 percent rating from February 6, 2017; tinnitus with a 10 percent rating from June 1, 2006; and eczema with a noncompensable rating from June 1, 2006, and 10 percent from April 19, 2016.  The combined evaluation is 20 percent from June 1, 2006, 20 percent from December 5, 2011, 50 percent from July 24, 2015, and 60 percent from February 6, 2017.  The Veteran does not meet the schedular percentage requirements for award of a TDIU, pursuant to 38 C.F.R. § 4.16(a).  

Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a total disability evaluation may still be assigned on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, exceptional cases may be submitted to the Director, Compensation Service for extraschedular consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  Here, the RO did not refer this particular case for extra-schedular consideration, nor does the Board find that such referral is warranted. 

At the December 2011 examination, the Veteran noted he had to take 8 days off from work in the prior 12 months due to his spine condition.  A May 2013 VA treatment record indicates the Veteran was employed.  In July 2015, the Veteran submitted correspondence indicating he was working for the Federal Reserve Bank of New York as an IT operations analyst.  At the July 2015 examination, he reported needed to get up to alleviate pain, and was the examiner noted the Veteran would need a good chair and back support at work.  A VAMC treatment record from January 2017 indicates the Veteran was able to maintain his employment in IT.  The May 2017 examiner found the functional impact of his back would be he would be unable to engage in prolonged standing, walking, or repetitive bending and lifting.  

In these circumstances, the evidence does not show that the Veteran was unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  

Thus, a TDIU is not demonstrated by the record as the evidence of record fails to show that the Veteran is unemployable.  In fact, the evidence shows that the Veteran is employed, and has maintained employment throughout the course of the appeal.  

For the reasons noted above, the criteria for referral to the Director, Compensation Service have not been met as the preponderance of the evidence is against the Veteran's claim for a TDIU on an extraschedular basis.


ORDER

Prior to July 24, 2015, a 20 percent disability rating, but no higher, for lumbar strain is granted.

From July 24, 2015, a disability rating of 40 percent, but no higher, for lumbar strain is granted. 

Entitlement to a TDIU is denied. 



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


